Citation Nr: 0000218	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-27 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $20,000 plus accrued interest. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active service military service from December 
1961 to April 1966.  
This matter arises from various decisions rendered since 
September 1995 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Seattle, 
Washington, Regional Office (RO).  In the aggregate, these 
decisions granted the veteran waiver of recovery of a loan 
guaranty indebtedness in the amount of $7,222.92 while 
denying waiver of recovery of the remainder of the 
indebtedness which totaled $20,000, plus accrued interest.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

In granting the veteran partial waiver of recovery of the 
existing indebtedness of $27,222.92 in October 1995, the COWC 
determined that the veteran was not guilty of fraud, 
misrepresentation, or bad faith in the creation of the debt, 
but that a waiver of recovery of the loan guaranty 
indebtedness in the amount of $20,000 plus accrued interest 
was not warranted as the collection of the debt was not 
against the principles of equity and good conscience.  The 
COWC determined that collection of the latter amount would 
not subject the veteran to undue economic hardship.

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling Member of the Board.  
Such a hearing was conducted on February 25, 1999, before the 
undersigned.  During the proceeding, it was noted that the 
latest statement of the veteran's monthly income and expenses 
was furnished by him in August 1995.  Thus, more than four 
years has passed since that information was submitted.  The 
Board believes, and during his personal hearing the veteran 
agreed, that this information is now stale and that more 
current information should be furnished by the veteran prior 
to final appellate consideration.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

The RO should furnish the veteran a 
VA Form 20-5655, Financial Status Report.  
The veteran should be requested to 
complete this form in full.  He should be 
advised that his failure to do so may 
adversely affect his claim.  Once the 
foregoing has been received, the COWC 
should again review the claim.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished a 
supplemental statement of the case.  He 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


